
	

113 HR 1327 IH: Free Syria Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1327
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Engel (for
			 himself, Mr. Rogers of Michigan, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Financial Services and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve United States humanitarian and other
		  assistance to the Syrian people, facilitate the transition of Syria to a
		  democratic government, provide for United States support to the post-Assad
		  government, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Free Syria Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)For decades the
			 Syrian people have suffered under the oppressive regime of Bashar al-Assad and
			 his father, Hafiz al-Assad. In March 2011, Syrians began peaceful protests
			 against the regime. The regime responded brutally, with murders and mass
			 arrests. During the civil war that ensued, the Assad regime has specifically
			 targeted civilian populations and committed mass atrocities and other war
			 crimes.
			(2)Over 1,000,000
			 Syrians have become refugees over the last two years, tens of thousands of
			 others have fled Syria, and more than 2,500,000 are estimated to be displaced
			 within Syria. More than 70,000 Syrians have been killed in the conflict.
			(3)The replacement of
			 the Assad regime by a democratic government that repudiates terrorism would
			 advance the security of the Syrian people and their neighbors, as well as that
			 of the United States.
			(4)The prolongation
			 of fighting in Syria is likely to enhance the strength of religious extremist
			 forces, as well as the prospect that such forces will exert significant
			 influence following Assad’s fall.
			(5)The Governments of
			 Iran and Russia continue to provide the Assad regime with the advanced weapons
			 and support necessary to continue its campaign of slaughter against its own
			 people.
			(6)Syria is one of the most hazardous
			 environments in the world for humanitarian aid providers. The Syrian regime has
			 established a pattern of targeting aid distribution points, including bakeries,
			 bread lines, medical facilities, and even employees of the Syrian Arab Red
			 Crescent.
			(7)The course of the
			 Syrian transition and its future leadership may depend on what the United
			 States does now to save Syrian lives, alleviate suffering, and help Syrians
			 determine their own future.
			(8)Syria has been on
			 the United States list of state sponsors of terrorism since the inception of
			 that list in 1979. Under the Syria Accountability and Lebanese Sovereignty
			 Restoration Act of 2003, Syria’s continuing provision of material support and
			 safe haven for terrorist organizations make it subject to broad legislatively
			 mandated penalties, including export sanctions and ineligibility to receive
			 most forms of United States aid or to purchase United States military
			 equipment.
			3.Sense of
			 CongressIt is the sense of
			 the Congress that—
			(1)the United States
			 should increase its humanitarian support for individuals affected by the brutal
			 conflict in Syria—refugees, internally displaced persons (IDPs), and others—and
			 should urge its friends and allies to do likewise;
			(2)Jordan, Turkey,
			 and Lebanon should be commended for keeping their borders open and providing
			 other support to individuals fleeing the violence and upheaval in Syria and for
			 allowing them to seek international protection;
			(3)the President
			 should urge countries in the region to keep their borders open to refugees and
			 to comply with international humanitarian and refugee law;
			(4)the President
			 should urge the United Nations High Commissioner for Refugees to expedite
			 protection and resettlement of the most vulnerable Syrian refugees;
			(5)in view of the
			 violence and bloodshed in Syria, the President should provide temporary
			 immigration relief measures, including renewal of Temporary Protected Status,
			 expedited requests for change or extension of nonimmigrant status, expedited
			 processing of immigrant petitions for Syrians in the United States, and
			 granting humanitarian parole to Syrian nationals with approved immigrant
			 petitions waiting abroad;
			(6)to the extent
			 feasible, the United States should coordinate its assistance to Syrian refugees
			 and to individuals inside Syria with the Syrian Opposition Coalition’s
			 Assistance Coordination Unit;
			(7)the Assad regime has committed manifold war
			 crimes and crimes against humanity, and the individuals responsible must be
			 brought to justice;
			(8)the United States
			 should pursue appropriate mechanisms to hold accountable individuals
			 responsible for war crimes and crimes against humanity in Syria;
			(9)United States
			 military assistance should be provided only to groups that demonstrate a
			 commitment to—
				(A)securing and
			 safeguarding, and ultimately eliminating, Syrian chemical, biological,
			 radiological, and nuclear weapons-related materials that come under their
			 control;
				(B)full cooperation
			 with the United States and the international community in accomplishing that
			 goal; and
				(C)respecting all previous international
			 agreements that have been signed by Syria, including agreements reached under
			 the auspices of the United Nations;
				(10)the United States
			 should work in cooperation with its friends and allies to provide non-lethal
			 military equipment, such as helmets and body armor, to friendly Syrian
			 opposition military forces;
			(11)all countries,
			 and especially Iraq, should deny use of their airspace to Syrian-bound Iranian
			 aircraft, unless those aircraft have first been forced to land, are thoroughly
			 inspected, and found to be weapons-free; and
			(12)the United States and its international
			 partners should take concrete steps to ensure that women are full and equal
			 participants in all negotiations regarding the future of Syria and in all
			 transitional and future government institutions.
			4.DefinitionsIn this Act—
			(1)the term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate;
			(2)the term
			 economic assistance means foreign assistance other than assistance
			 provided to or for the benefit of foreign security forces;
			(3)the term
			 entity means any association, partnership, body, organization,
			 unit, or group;
			(4)the term
			 foreign terrorist organization means an organization designated as
			 a foreign terrorist organization by the Secretary of State in accordance with
			 section 219(a) of the Immigration and Nationality Act (8 U.S.C.
			 1189(a));
			(5)the terms
			 humanitarian assistance and humanitarian accounts
			 include—
				(A)assistance under
			 chapter 9 of Part I of the Foreign Assistance Act of 1961;
				(B)emergency food
			 assistance under title II of the Food for Peace Act (Public Law 83–480);
				(C)refugee and
			 migration assistance under the Migration and Refugee Act of 1962; and
				(D)any other economic
			 assistance provided to address basic human needs;
				(6)the term
			 post-Assad Government of Syria means a government of Syria that
			 meets the requirements specified in section 301(a);
			(7)the terms
			 defense article, defense information, defense
			 service, military education and training, and
			 value have the meanings given such terms in section 644 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2403);
			(8)the term
			 Administrator means the Administrator of the United States Agency
			 for International Development; and
			(9)the term
			 Secretary means the Secretary of State.
			IHumanitarian and
			 Economic Assistance
			101.Humanitarian
			 principlesUnited States
			 humanitarian assistance to address the Syrian conflict shall be conducted in
			 accordance with the following principles:
				(1)The central
			 purpose of humanitarian assistance is to save lives, alleviate human suffering,
			 and protect vulnerable populations wherever possible.
				(2)Humanitarian
			 assistance should be impartial, based solely on and in proportion to need,
			 without discrimination between or within affected populations, and without
			 regard to the political views, national origin, or religious affiliation of the
			 beneficiaries.
				(3)Humanitarian
			 assistance should be neutral, without furthering a political or religious
			 agenda or favoring any side in an armed conflict or other dispute where such
			 humanitarian assistance is carried out.
				(4)Humanitarian
			 assistance should be independent, without regard to the political, economic,
			 military, or other objectives that any actor may hold in relation to the
			 affected areas and populations.
				(5)Humanitarian
			 assistance should be undertaken in accordance with international human rights
			 law, international humanitarian law, refugee law, and the United Nations
			 Guiding Principles on Internal Displacement.
				(6)Humanitarian
			 assistance includes protection of affected populations from physical harm,
			 persecution, exploitation, abuse, family separation, sexual and gender-based
			 violence, forcible recruitment, and other threats to human rights.
				(7)To best ensure
			 impartiality, neutrality, independence, and the appearance thereof,
			 humanitarian assistance should be carried out by intergovernmental and
			 nongovernmental international humanitarian organizations, in partnership with
			 local communities and indigenous organizations.
				(8)To promote
			 learning, accountability, transparency, and the efficient use of resources, the
			 United States should support independent monitoring and evaluation of all
			 humanitarian assistance.
				102.Protecting
			 women, children, and other vulnerable populationsOf the amounts made available for any fiscal
			 year to carry out this Act, the President is authorized, notwithstanding any
			 other provision of law, to provide such assistance as may be necessary for
			 protection of populations affected by the conflict in Syria, especially
			 including—
				(1)clinical care and
			 psychosocial support for sexual violence survivors;
				(2)improving safety
			 for women, children, and other vulnerable populations, in camps and settlements
			 for refugees and internally displaced persons;
				(3)working to
			 minimize forced marriage, domestic violence, and sexual exploitation;
			 and
				(4)case management
			 for separated and other vulnerable children.
				103.Medical
			 neutrality
				(a)ProhibitionNo
			 assistance may be provided under this Act to any entity if the Secretary of
			 State has credible evidence that such entity knowingly has been involved
			 in—
					(1)organized attacks
			 on health care facilities, health care providers, patients, medical transport,
			 medical supplies, or medical records;
					(2)preventing medical
			 professionals from administering ethical medical care to individuals in need;
			 or
					(3)the arbitrary
			 arrest or detention of health care service providers or individuals seeking
			 medical care.
					(b)RequirementAny
			 agreement for the provision of medical or health-related assistance under this
			 Act shall expressly require that such assistance shall be used in accordance
			 with the principles established in the Geneva Conventions and the World Medical
			 Association’s International Code of Medical Ethics for health care
			 providers.
				104.Transfer
			 authorityIn addition to other
			 authorities available to transfer funds, the Secretary of State may exercise
			 the authority under this section to transfer to, and merge with, any
			 humanitarian account such sums as may be necessary from amounts which have been
			 made available to carry out any provision of the Foreign Assistance Act of
			 1961, and which have not been specifically designated by law for any particular
			 program or activity, to address humanitarian needs arising as a result of the
			 conflict in Syria.
			105.Emergency
			 refugee and migration assistanceSection 2(c) of the Migration and Refugee
			 Assistance Act of 1962 (22 U.S.C. 2601(c)) is amended in paragraph (1), by
			 striking President and inserting Secretary of
			 State.
			106.Economic
			 assistance to opposition-allied local coordination committeesOf the amounts made available for any fiscal
			 year to carry out this Act, the President is authorized to make available such
			 assistance as may be necessary to enhance the capacity, performance, and
			 accountability of Syrian opposition-allied local coordination committees,
			 including support for—
				(1)providing basic
			 services to civilian populations;
				(2)carrying out
			 administrative and management functions;
				(3)improving
			 communications, transparency, and public outreach;
				(4)prevention,
			 research, and documentation of mass atrocities;
				(5)increasing
			 understanding of and respect for internationally recognized human rights and
			 democratic principles; and
				(6)preparing for a
			 peaceful, democratic transition.
				107.Civilian
			 broadcasting to Syria
				(a)Authorization of
			 United States civilian broadcasting to SyriaIn addition to
			 amounts made available for grants for broadcasting in the Middle East and the
			 International Broadcasting Operations of the Broadcasting Board of Governors,
			 such sums as may be necessary are authorized to be appropriated for a grant to
			 the Middle East Broadcasting Networks, Inc., for the purpose of providing
			 United States civilian broadcasting to the people of Syria.
				(b)ReportNot
			 later than 30 days after the date of the enactment of this Act, the
			 Broadcasting Board of Governors shall submit to the appropriate congressional
			 committees a detailed report on plans to establish the service described in
			 subsection (a).
				108.Marking and
			 branding of assistance
				(a)RequirementEconomic
			 assistance made available under this Act shall be marked as being From
			 the American People and shall include a representation of the United
			 States flag.
				(b)ApplicabilityThe
			 requirement of subsection (a) shall be applicable to all—
					(1)articles;
			 and
					(2)program, project,
			 and activity sites.
					(c)Unified
			 brandThe marking of assistance made available under this Act
			 shall not include any logo of a particular Federal department or agency or
			 division thereof.
				(d)Relationship to
			 other provisions of law and regulationsThe provisions of this
			 section shall be applicable notwithstanding any other provision of law, and
			 notwithstanding any Federal regulation, agency guidance, or procedure to the
			 contrary.
				(e)Ongoing
			 programsTo the extent it is feasible and cost effective to do
			 so, the marking or branding of articles and program, project, and activity
			 sites financed pursuant to ongoing agreements, including grants, contracts, and
			 cooperative agreements, to address the conflict in Syria shall be conformed to
			 meet the requirements of this section.
				(f)ExceptionsThe
			 requirements of subsection (a) shall not apply—
					(1)to a project or
			 activity if the relevant Assistant Secretary of State or Assistant
			 Administrator of the United States Agency for International Development
			 determines that the marking of such project or activity would—
						(A)jeopardize the
			 health, safety, or human rights of a partner or intended beneficiary; or
						(B)be detrimental to
			 the achievement of project or activity objectives;
						(2)to assistance
			 provided inside Syria if the Secretary of State determines that the marking of
			 such assistance would be detrimental to the achievement of overall United
			 States foreign policy objectives in Syria;
					(3)to office space
			 occupied by a contractor or grantee, or to housing, personal vehicles, or other
			 personal property of employees thereof; or
					(4)to a project or
			 activity for which the United States is one among many donors or has
			 contributed a small proportion of the total costs.
					(g)Exemption from
			 determinationA determination under subsection (f)(2) shall not
			 preclude the Secretary of State from requiring that specific projects or
			 activities financed by the United States be subject to the requirements of
			 subsection (a).
				(h)Co-BrandingThe
			 requirements of subsection (c) shall not prohibit the identification of
			 assistance with a contractor or grantee’s own organizational brand or logo,
			 subject to any standards or regulations that the President may
			 establish.
				IISecurity
			 Assistance
			201.Sense of
			 Congress regarding military assistanceIt is the sense of Congress that—
				(1)the President
			 should provide appropriate military assistance, including arms, training, and
			 intelligence support, for Syrian opposition forces that meet the requirements
			 of section 203;
				(2)a primary goal of military assistance
			 should be to integrate the disparate units of the Free Syria Army into a
			 coherent, effective fighting force under a unified command; and
				(3)the United States should take the
			 initiative to ensure, insofar as possible, that arms supplied to the Syrian
			 opposition, from whatever source, are appropriately vetted and are directed
			 only to forces that support the establishment of a democratic and peaceful
			 Syria.
				202.Military
			 assistance
				(a)Drawdown
			 authorityThe President is
			 authorized, notwithstanding any other provision of law, to direct the drawdown
			 of defense articles from the stocks of the Department of Defense, defense
			 services from the Department of Defense, and military education and training
			 for an entity operating inside Syria that is not ineligible under section 203.
			 Such assistance may include the following:
					(1)Non-lethal
			 military equipment and defense information, including—
						(A)protective gear, including flak jackets and
			 other forms of body armor;
						(B)individual
			 equipment, tents, and organizational tool sets; and
						(C)communications
			 equipment.
						(2)Subject to the
			 President making the certification required under subsection (g), lethal
			 military equipment, including—
						(A)defense articles;
			 and
						(B)defense
			 services.
						(b)RestrictionDefense
			 articles provided pursuant to this section may not include anti-aircraft
			 defensive systems.
				(c)WaiverThe
			 President may waive the restriction under subsection (b) if—
					(1)it is in the vital
			 national security interest to do so;
					(2)the President
			 notifies Congress not later than 15 days before such waiver shall be
			 issued;
					(3)the President transmits to the appropriate
			 congressional committees a report described in subsection (h) with the
			 certification required under subsection (g) specifically with respect to
			 anti-aircraft systems not later than 15 days before the issuance of such a
			 waiver; and
					(4)the President certifies that the United
			 States has consulted with regional allies regarding the systems
			 provided.
					(d)Notification
			 requirementThe President shall notify the appropriate
			 congressional committees at least 15 days in advance of each obligation of
			 assistance under this section, including a detailed description of the
			 assistance to be provided, in accordance with the procedures applicable to
			 reprogramming notifications under section 634A of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2394–1).
				(e)Reimbursement
			 relating to military assistance
					(1)In
			 generalDefense articles, defense services, and military
			 education and training provided under subsection (a) shall be made available
			 without reimbursement to the Department of Defense except to the extent that
			 funds are appropriated pursuant to paragraph (2).
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 President for fiscal year 2013 such sums as may be necessary to reimburse the
			 applicable appropriation, fund, or account for the value of the defense
			 articles, defense services, or military education and training provided under
			 subsection (a) of this section.
					(f)Availability of
			 fundsAmounts authorized to
			 be appropriated under this section are authorized to remain available until
			 expended, and are in addition to amounts otherwise available for the purposes
			 described in this section.
				(g)CertificationThe President shall certify, and include in
			 each notification submitted pursuant to subsection (a)(2) and (c)(3), that the
			 defense articles, defense services, and military education and training to be
			 provided under this section to an entity operating inside Syria are consistent
			 with the maintenance of regional stability and with the overall security and
			 stability of neighboring friends and allies.
				(h)ReportThe
			 report referred to in subsection (c)(3) is a report that contains a detailed
			 description of the following:
					(1)The intended
			 recipients of the anti-aircraft defense systems that are at issue.
					(2)The areas where
			 such systems would be deployed.
					(3)The targets
			 against which such systems would be deployed.
					(4)An assessment of
			 how such systems would affect the military and humanitarian situation in
			 Syria.
					(5)An assessment of
			 the risks and benefits of the intended transfer of such systems.
					203.Vetting of
			 assistance
				(a)Ineligible
			 entitiesAssistance under this title may not be provided to an
			 entity that fails to demonstrate a commitment to—
					(1)opposing and
			 defeating the Assad regime;
					(2)establishing a
			 democratic, pluralistic, and peaceful Syria; and
					(3)securing and
			 safeguarding chemical and biological weapons, their precursor and constituent
			 parts, and associated equipment.
					(b)ProhibitionNo assistance may be provided under this
			 title to an entity that has been designated as a foreign terrorist organization
			 in accordance with section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189), or as a Specially Designated Terrorist Organization under the terms and
			 authorities of the International Emergency Economic Powers Act (50 U.S.C. 1701
			 et seq.)
				(c)RequirementTo
			 the maximum extent practicable, assistance under this Act shall be provided in
			 accordance with section 620M of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2378d).
				204.Authority for
			 program to facilitate Syrian chemical and biological weapons
			 destruction
				(a)In
			 generalNotwithstanding any other provision of law, the President
			 may establish a program described in subsection (b) to assist the securing,
			 disabling, dismantling, removal, and destruction of Syrian chemical and
			 biological weapons and all other weapons of mass destruction, their precursor
			 and constituent parts, and associated equipment.
				(b)Type of
			 programA program established under this section shall be limited
			 to cooperation between the United States and a Syrian entity to—
					(1)secure, safeguard,
			 disable, dismantle, transport out of Syria, or destroy chemical and biological
			 weapons, their precursor and constituent parts and associated equipment,
			 and
					(2)establish
			 verifiable safeguards against the proliferation of such weapons.
					Any such
			 program may involve assistance in planning and resolving technical problems
			 associated with the purposes of the program. Any such program may also involve
			 the funding of critical short-term requirements related to weapons destruction
			 and should, to the extent feasible, draw upon United States technology and
			 United States technicians.(c)Funding
					(1)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be necessary for fiscal year 2013, to be available until expended, for
			 the activities of the program described in this section.
					(2)Drawdown
			 authorityThe President may direct, in order to meet the goals of
			 the program described in this section, the drawdown of articles and services
			 from any Federal department or agency in any fiscal year, in addition to any
			 other drawdown authority available to the President.
					(3)Transfer
			 authorityIn addition to any
			 other transfer authority available to the President, the President may exercise
			 the authority of this paragraph to transfer to, and merge with, funds made
			 available to carry out this section such sums as may be necessary which have
			 been made available to carry out any other provision of law.
					(4)Report on
			 proposed obligationsNot less than 15 days before obligating any
			 funds, drawing down any articles or services from a Federal department or
			 agency, or transferring any appropriated funds from another account, for the
			 program described in this section, the President shall transmit to Congress a
			 report on such proposed obligation, drawdown, or transfer. Each such report
			 shall specify—
						(A)the account,
			 budget activity, and particular program or programs from which the funds
			 proposed to be obligated, drawndown, or transferred are to be derived, and the
			 amount of such proposed obligation, drawdown, or transfer; and
						(B)the activities and
			 forms of assistance for which the President plans to obligate such
			 funds.
						(d)Quarterly
			 reports on programNot later than 30 days after the end of each
			 quarter during which the United States has been engaged in activities pursuant
			 to a program established under this section, the President shall transmit to
			 Congress a report on such activities. Each such report shall specify, for the
			 preceding quarter and cumulatively, at a minimum a description of the
			 following:
					(1)The activities
			 carried out.
					(2)The types and
			 amounts of assistance provided for such activities.
					(3)The entities
			 receiving such assistance.
					(4)The sources of
			 funds and authorities under which they were provided.
					(5)The United States departments or agencies
			 providing such assistance.
					205.Rule of
			 constructionNothing in this
			 Act may be construed to authorize the use of military force in Syria by the
			 United States Armed Forces.
			IIITransition
			 Assistance
			301.Post-Assad
			 transition assistance
				(a)In
			 generalThe President is
			 authorized, after making a determination described in subsection (b) and
			 notwithstanding any other provision of law, to—
					(1)provide assistance;
					(2)make
			 contributions; and
					(3)use the voice, vote, and influence of the
			 United States in international financial institutions for the purposes
			 described in subsection (c).
					(b)DeterminationThe determination referred to in subsection
			 (a) is a determination by the President, which shall be transmitted in writing
			 to the appropriate congressional committees, that—
					(1)the regime of
			 Bashar al-Assad is no longer in power;
					(2)the United States
			 has recognized a transitional government; and
					(3)such transitional
			 government is not controlled by an organization designated as a foreign
			 terrorist organization in accordance with section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189).
					(c)PurposesAssistance
			 under this section may be made available for the following purposes:
					(1)Developing or
			 strengthening democratic institutions and processes.
					(2)Short-term
			 economic and political stabilization.
					(3)Reconstructing or
			 revitalizing basic infrastructure.
					(4)Fostering
			 reconciliation and the peaceful resolution of conflict.
					302.Temporary
			 suspension of sanctions
				(a)Suspension of
			 sanctionsThe President may suspend in furtherance of this Act
			 the requirements of the Syria Accountability and Lebanese Sovereignty
			 Restoration Act of 2003 (Public Law 108–175), section 7007 of the Consolidated
			 Appropriations Act, 2012 (Public Law 112–74), and any other provision of law
			 relating to assistance, trade, finance, the provision of defense articles and
			 defense services, and the issuance of visas to nationals of Syria for a period
			 not to exceed three months if the President transmits to the appropriate
			 congressional committees in writing a determination that the post-Assad
			 government of Syria is demonstrating a verifiable commitment to—
					(1)ceasing support
			 for terrorists, including Hizballah;
					(2)preventing the
			 illegal transfer of missile or nuclear technology to any other country or
			 entity;
					(3)halting all support, including training,
			 safe haven, supplies, and financing, for—
						(A)Hamas, Hizballah,
			 Palestinian Islamic Jihad, the Popular Front for the Liberation of Palestine,
			 the Popular Front for the Liberation of Palestine-General Command, the
			 Democratic Front for the Liberation of Palestine, Fatah al-Intifada, Fatah
			 al-Islam, or the Jabhat al-Nusra;
						(B)any other
			 organization designated by the Secretary of State as a foreign terrorist
			 organization in accordance with section 219(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1189(a));
						(C)any person
			 included on the Annex to Executive Order 13224 (September 23, 2001) and any
			 other person identified under section 1 of such Executive Order whose property
			 and interests in property are blocked by such section (commonly known as a
			 specially designated global terrorist);
						(D)any person
			 designated under section 3 of Executive Order 13338 (May 13, 2004) or under
			 section 1 of Executive Order 13438 (July 17, 2007);
						(E)the Syrian Social
			 Nationalist Party; or
						(F)any agency,
			 instrumentality, affiliate, or successor organization of the organizations
			 specified in subparagraph (A), (B), (C), (D), or (E);
						(4)dismantling
			 Syria’s chemical, biological, radiological, and nuclear weapons programs and
			 fully cooperating with the United States and other relevant parties to achieve
			 such result;
					(5)ceasing all
			 efforts to design, develop, manufacture, or acquire—
						(A)a nuclear
			 explosive device or related materials and technology;
						(B)chemical,
			 biological, and radiological weapons; and
						(C)ballistic missiles
			 and ballistic missile launch technology; and
						(6)taking
			 demonstrable steps to combat the proliferation of the weapons described in
			 paragraph (5);
					(7)refraining from
			 presenting a threat to United States national security, United States
			 interests, or United States allies in the region;
					(8)respecting the
			 boundaries and sovereignty of all neighboring countries and rejecting
			 interference in their internal affairs; and
					(9)upholding and
			 defending the human rights, civil liberties, and political freedoms of all its
			 people, including minorities.
					(b)RenewalThe
			 President may renew the suspension of sanctions under this section for up to
			 two consecutive six-month periods if the President transmits to the appropriate
			 congressional committees in writing a determination that the post-Assad
			 government of Syria is making substantial progress toward satisfying the
			 conditions in specified in subsection (a).
				(c)Further
			 renewalIf the maximum number of suspension renewals specified in
			 subsection (b) has been reached, the President may further renew the suspension
			 of sanctions under this section for additional six-month periods if the
			 President transmits to the appropriate congressional committees in writing a
			 determination that the post-Assad government has substantially satisfied the
			 conditions specified in paragraphs (1) through (8) of subsection (a) and is
			 continuing to make substantial progress toward satisfying the conditions
			 specified in paragraph (9) of such subsection.
				303.Temporary
			 personnel authorities
				(a)Conditional
			 authorityIf the President makes the determination described in
			 section 301(b), the following authorities shall apply:
					(1)Limited career
			 appointmentsThe Secretary and the Administrator may extend for a
			 period of time not to exceed 12 months a limited appointment under section
			 309(a) of the Foreign Service Act of 1980 (22 U.S.C. 3949(a)), and may
			 reappoint a non-career Foreign Service employee who has served five consecutive
			 years under a limited appointment, to a subsequent limited appointment in order
			 to facilitate the assignment of qualified employees to Syria or to posts
			 vacated by employees assigned to Syria.
					(2)Reemployment of
			 annuitantsThe Secretary and the Administrator may waive the
			 application of subsections (a) through (d) of section 824 of the Foreign
			 Service Act of 1980 (22 U.S.C. 4064), and may grant authority to the head of an
			 executive agency to waive the application of such subsections, on a
			 case-by-case basis for an annuitant reemployed on a temporary basis, if and for
			 so long as such waiver is necessary to facilitate the assignment of qualified
			 employees to Syria or to posts vacated by employees assigned to Syria.
					(3)Personal
			 services contractors
						(A)In
			 generalThe Secretary of
			 State and the Administrator of the United States Agency for International
			 Development may each hire a total of up to 50 United States citizens or aliens
			 as personal services contractors, for service in the United States, or for
			 service both in the United States and abroad, subject to the following
			 conditions:
							(i)The
			 Secretary or the Administrator, as the case may be, determines that existing
			 personnel resources are insufficient.
							(ii)The
			 contract length, including options, may not exceed two years, unless the
			 Secretary or the Administrator, as the case may be, makes a finding that
			 exceptional circumstances justify an extension of up to one additional
			 year.
							(iii)The authority
			 provided in this paragraph may only be used to obtain specialized skills or
			 experience relevant to, or to respond to urgent needs resulting from, the
			 transition in Syria.
							(B)AuthorityThe authority provided in this paragraph
			 shall be in addition to any other authorities available to the Secretary or the
			 Administrator to hire personal service contractors.
						(b)Status of
			 personal services contractors
					(1)In
			 generalAn individual hired as a personal services contractor
			 pursuant to subsection (a)(3) shall not, by virtue of such hiring, be
			 considered to be an employee of the United States Government for purposes of
			 any law administered by the Office of Personnel Management.
					(2)Applicable
			 lawsAn individual hired as a personal services contractor
			 pursuant to subsection (a)(3) shall be covered, in the same manner as a
			 similarly situated employee, by—
						(A)the Ethics in
			 Government Act of 1978;
						(B)chapter 73 of
			 title 5, United States Code;
						(C)sections 201, 203,
			 205, 207, 208, and 209 of title 18, United States Code;
						(D)section 1346 and
			 chapter 171 of title 28, United States Code; and
						(E)chapter 21 of
			 title 41, United States Code.
						(3)ExceptionThis
			 subsection shall not affect the determination as to whether an individual hired
			 as a personal services contractor pursuant to this section is an employee of
			 the United States Government for purposes of any Federal law not specified in
			 paragraphs (1) and (2).
					(c)General
			 authorityThe administrative authorities provided in the Foreign
			 Assistance Act of 1961 shall apply to assistance made available under this
			 Act.
				(d)Termination of
			 authorityThe authorities provided under subsection (a) shall
			 terminate on the date that is three years after the date on which a
			 determination is made under section 301(a), except that a contract entered into
			 under such subsection (a) may remain in effect until expiration.
				
